DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to interview dated 6/14/2022.
Claims 1-20 are pending/rejected.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant proposed an amendment during interview dated 6/14/2022 which recites a clarification to claim 1.
Examiner agree to further search the newly proposed limitations as recited in the interview agenda. However, the response filed fail to incorporate the amendment as suggested by the applicant, thus the rejection is maintained and finalized.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Ahmed hereinafter) US Patent Application Publication No. 20170212895 filed Jan. 26, 2016 and published July 27, 2017 in view of Boguraev et al. (Boguraev hereinafter) US Patent No. 20170293679 filed May 23, 2016 and published Oct. 12, 2017.

Regarding Claims 1, and 11, Ahmed disclose a computer-executable method, comprising: 
2selecting a content piece from a content library (Fig. 6, step 625, wherein the response to the input corresponds to selecting a content from library, Ahmed); 
3extracting, by a computer using a natural language processing (NLP) 4technique, one or more keywords from the content piece (Fig. 6, step 635, Para. 0079, Ahmed); 
Ahmed disclose all the limitations as stated in the rejection above. However, Ahmed doesn’t explicitly disclose 5determining a domain associated with the content piece based on the 6extracted keywords; 7obtaining domain knowledge of the determined domain. On the other hand, Boguraev disclose determining a domain associated with the content piece based on the 6extracted keywords; 7obtaining domain knowledge of the determined domain as shown in Para. 0070. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed, with the teachings of Boguraev, to expand the search for synonyms and generate a score base for each term based in the frequency as shown in Para. 0070. Modification would have been obvious to one of ordinary skill in the art because in the event of searching for synonyms of the content and raking the results based on the frequency. Motivation to do so would be to present the user with other synonyms of the search term based on the frequency score. Furthermore, the combination of Ahmed in view of Boguraev disclose 8generating a feature tag for the content piece based on the extracted 9keywords and the obtained domain knowledge (Para. 0065, wherein the generated result corresponds to generating a feature tag as shown in fig. 3B, and Para. 0070, Boguraev); 10generating an attribute tag for a user based on historical data associated 11with the user (Para. 0079, wherein the identified entities correspond to attribute tag generated, as shown in Fig. 6, step 635, and Para. 0016, Ahmed); and 12recommending one or more content pieces from the content library to the 13user based on feature tags associated with the one or more content pieces and the 14attribute tag for the user (Para. 0070, wherein the method of generating a score to the result and presenting the result with highest score corresponds to recommending the content to the user, Boguraev.
Also Claim 11, recites;
processor; and 3a storage device coupled to the processor and storing instructions which 4when executed by the processor cause the processor to perform a method (Fig. 4, Ahmed).
Regarding Claims 2, and 12, the combination of Ahmed in view of Boguraev disclose a method 
1wherein the domain knowledge comprises 2hierarchical domain knowledge that specifics at least: 
a domain name (Para. 0070, wherein the “the particular domain” corresponds to the domain, and the “movie” and “motion picture” corresponds to a number 3of categories within the domain, and the “frequency of use of synonym” corresponds a number of feature words within each 4category, Boguraev).
Regarding Claims 3, and 13, the combination of Ahmed in view of Boguraev disclose a method1 wherein generating the feature tag 2comprises: 
3determining a category associated with the content piece (Fig. 6, wherein the “restaurant” corresponds to the category associated with the content piece, Ahmed); 
4identifying a number of feature words associated with the determined 5category (Fig. 6, step 615, Para. 0079, wherein the entities, type of entities, statistic related to the entity, corresponds to number of feature words associated with the determined category, Ahmed); and 
6comparing the extracted keywords with the identified feature words 7associated with the determined category (Para. 0073, wherein the method of comparing the terms in the search result corresponds to comparing extracted keywords, Ahmed).
Regarding Claims 4, and 14, the combination of Ahmed in view of Boguraev disclose a method 31YD wherein generating the feature tag (Para. 0021, wherein the generated trending term corresponds to feature tag, Ahmed) comprises: 
3identifying an extracted keyword that matches one of the identified feature 4words associated with the determined category (Para. 0017, wherein the term identified in the first group corresponds to identifying an extracted keyword, Ahmed); and 
5adding the identified extracted keyword to the feature tag (Para. 0017, wherein the additional natural language query corresponds to adding the identified extracted keyword, Ahmed).
Regarding Claims 5, and 15, the combination of Ahmed in view of Boguraev disclose a method 1further comprising: 
2ranking the extracted keywords based on a result of the comparison 3between the extracted keywords and the identified feature words associated with 4the determined category (Para. 0072, wherein the ranking assigned to the search result corresponds to the ranking, Ahmed); and 
5adding a number of extracted keywords having rankings within a 6predetermined ranking range in the feature tag (Para. 0072, wherein the ranking is commensurate with confidence level corresponds to additional number, Ahmed).
Regarding Claim 6, and 16, the combination of Ahmed in view of Boguraev disclose a method1 wherein the extracted keywords are 2associated with corresponding weight values, and wherein ranking the extracted 3keywords comprises updating the weight values based on the result of the 4comparison and ranking the extracted keywords based on the updated weight 5values (Para. 0072, wherein the confidence level corresponds to weight values, Ahmed). 
	Regarding Claims 7, and 17, the combination of Ahmed in view of Boguraev disclose a method1 wherein the domain knowledge comprises 2one or more domain-knowledge graphs, wherein a respective domain-knowledge 3graph comprises an entity name and a number of attribute words associated with 4the entity, and wherein the entity name and an attribute word define a feature 5combination word that is specific to the domain (Fig. 3B, Para. 0070, Boguraev).
	Regarding Claims 8, and 18, the combination of Ahmed in view of Boguraev disclose a method 1wherein generating the feature tag 2comprises: 
3comparing the extracted keywords with feature combination words 4defined by the one or more domain-knowledge graphs (Para. 0073, wherein the method of comparing the terms in the search result corresponds to comparing extracted keywords, Ahmed, and Para. 0075, Boguraev); 32 YD
identifying an extracted keyword that matches one of the feature combination words (Para. 0017, wherein the term identified in the first group corresponds to identifying an extracted keyword, Ahmed); and 7adding the identified extracted keyword to the feature tag (Para. 0072, wherein the ranking is commensurate with confidence level corresponds to additional number, Ahmed).
Regarding Claims 9, and 19, the combination of Ahmed in view of Boguraev disclose a method 1wherein generating the attribute tag for the 2user comprises (Fig. 6, step 615, wherein the input corresponds to the attribute tag for the user, Ahmed): 
3identifying a second content piece that has been read by the user (Para. 0017, wherein the second group contain a second terms corresponds to the second content piece, Ahmed); 
4obtaining a second feature tag for the second content piece (Para. 0021, wherein the generated trending term corresponds to feature tag, Ahmed); and 
5adding at least a portion of the second feature tag to the attribute tag for 6the user (Para. 0021, wherein the generated trending term corresponds to feature tag, Ahmed).  
Regarding Claims 10, and 20, the combination of Ahmed in view of Boguraev disclose a method 1wherein obtaining the domain knowledge 2comprises applying a domain-knowledge-based model that has been previously 3trained using a machine-learning technique (Para. 0073, Boguraev). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanco 20170083584 related to apparatus, system, and method for responding to a user-initiated query with a context-based response.
Deluca et al. 20150294012 related to displaying a representative item for a collection of items.
Boule et al. 20140337383 related to partial match derivation using text analysis.




 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 2, 2022